Citation Nr: 0608841	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which denied 
service connection for a respiratory disorder.  In March 
2006, the Board granted the veteran's motion to advance his 
case on the Board's docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).

For the reasons explained below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  One of the 
provisions of the VCAA, 38 U.S.C.A. § 5103A(d) (West 2002), 
says that VA will provide a medical examination if the 
evidence reflects the existence of a current disability that 
may be associated with military service, but the record does 
not contain sufficient medical evidence to decide the claim.  
See also 38 C.F.R. § 3.159(c)(4) (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).

In the present case, there are numerous private and VA 
treatment records that refer to respiratory-related disorders 
such as pleural effusion and thickening and asbestosis.  Some 
of these records do not discuss the etiology of these 
disorders and others state that the etiology is unclear or 
unknown.  In addition, private medical records, including an 
October 2000 letter from Dr. Lampasso to Dr. Kuritsky, 
indicate that the veteran stated he was exposed to asbestos 
in his post-service employment as an construction 
electrician, while the veteran's discharge certificate (WD 
AGO Form 53-55) reflects that his military occupation 
specialty was telephone installer/repairman, which, his 
representative argued in the March 2006 Appellant's Brief, 
indicates possible in-service asbestos exposure.  Moreover, 
the service medical records (SMRs) reflect that the veteran 
had cold symptoms and an upper respiratory infection during 
service, although his lungs and chest were normal on his May 
1946 separation examination.

Thus, the veteran has one or more respiratory disorders that 
may be associated with his military service, but there is no 
clear opinion as to the etiology of these disorders, and the 
Board cannot make its own independent medical determinations.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  As there is 
evidence of a current disorder that may be associated with 
service but insufficient evidence to decide the claim, a 
remand is warranted for a VA examination to determine the 
nature and etiology of the veteran's respiratory disorder or 
disorders.  38 U.S.C.A. §5103A.

In addition, the veteran's enlistment examination indicates 
that he was in the 106th Field Artillery unit of the New York 
National Guard from March 1937 to March 1940, and it should 
be determined whether there are any relevant records 
regarding any period of active service, active duty for 
training (ACDUTRA) or inactive duty for training (INACDUTRA) 
during this time period.

Moreover, on March 3, 2006, while this case was on appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As the VA 
correspondence does not include all of this information, this 
information should be included in subsequent correspondence.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Contact the veteran's Army National 
Guard unit, the National Personnel 
Records Center (NPRC), or any other 
appropriate organization to search for 
any Army National Guard medical records 
(including ACDUTRA and/or INACDUTRA) and 
active service medical records.  Any such 
records should be associated with the 
claims folder.  In the event that records 
are unavailable, this should be noted in 
writing in the claims folder.  To the 
extent the veteran's assistance is needed 
for an informed request, his assistance 
should be requested.

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA respiratory examination to determine 
the nature and etiology of his 
respiratory disorder or disorders.  The 
claims folder must be made available to 
the VA examiner and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should first indicate what 
respiratory, if any, chronic disorder or 
disorders the veteran currently has.  
Then, as to any identified respiratory 
disorder, the examiner should indicate 
whether it is at least as likely as not 
that the disorder is related to service.  
This opinion should discuss the veteran's 
in-service respiratory problems, his 
possible in-service and post-service 
asbestos exposure, and any other facts 
deemed relevant.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

